RENDERED: AUGUST 12, 2022; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2020-CA-1188-MR

TEISHA MCKENZIE AND
JOHNATHON HUTSON                                                   APPELLANTS


                  APPEAL FROM CARTER FAMILY COURT
v.                 HONORABLE DAVID D. FLATT, JUDGE
                        ACTION NO. 20-CI-00064


HELEN DONATHON AND JAMES
DONATHON                                                             APPELLEES


                               OPINION
                       REVERSING AND REMANDING

                                  ** ** ** ** **

BEFORE: DIXON, MCNEILL, AND K. THOMPSON, JUDGES.

THOMPSON, K., JUDGE: Teisha McKenzie and Johnathon Hutson (collectively

parents) appeal from the order and judgment entered by the Carter Family Court on

August 24, 2020 (the order), awarding joint custody of their minor child, K.H.

(child), to parents and Helen Donathon and James Donathon (collectively the

Donathons). We conclude that because the family court ruled that the Donathons
lacked standing to pursue custody of child as de facto custodians under Kentucky

Revised Statutes (KRS) 403.270(1)(a), it erred in proceeding to consider whether

parents waived their superior right to custody and granting the Donathons joint

custody with parents on that basis. Therefore, we reverse and remand with

instructions to dismiss the Donathons’ petition without prejudice.

             On February 26, 2020, the Donathons, who are child’s maternal great-

grandparents, filed a petition for custody in the family court. Their petition alleged

they were child’s de facto custodians and, in that capacity, sought custody of him.

They alleged child had lived with them since he was approximately eight months

old and that parents, who were never married, failed to provide for him and were

incapable of caring for him. On March 2, 2020, parents filed a motion to dismiss.

They argued the Donathons lacked standing to seek custody of child. In support of

their motion, parents filed an affidavit in which they disputed the allegations in the

Donathons’ petition. They stated, among other things, that they have cared for

child the majority of the time and simply used the Donathons as babysitters.

             The family court scheduled an evidentiary hearing for March 11,

2020. At the beginning of the hearing, the judge stated the purpose of the hearing

was to determine if the Donathons qualified as de facto custodians. Helen and

Teisha testified. In addition, the judge interviewed child in his chambers. During




                                         -2-
Teisha’s testimony, the Donathons objected to parents’ use of certain documents

that had not been previously produced, so the family court continued the hearing.

               On July 31, 2020, the hearing resumed; however, there is no recording

of the hearing.1 The only recording from that day consists of the family court’s

oral findings. The family court found that the Donathons did not prove they were

child’s de facto custodians, and then found “it has been established through the

testimony that the natural parents have waived the superior right to custody by

ceding the majority of the parental care of the child to the Petitioners for an

extended period of time.”

               The written order, which was only three pages long, devoted one

paragraph to its conclusion that the Donathons were not child’s de facto custodians

and one paragraph to its conclusion that parents had waived their rights, which we

provide in full:

               1. The Court concludes that Petitioners have not
                  established the requisite factual elements to be
1
  Parents argue that Johnathan, and other witnesses parents called, testified during this time and
that “[t]his testimony was a crucial part of [parents’] case[.]” However, as the Donathons have
pointed out, parents failed to take any steps to preserve and present this testimony through other
means, such as pursuant to Kentucky Rules of Civil Procedure (CR) 75.13. CR 75.13 provides
for the preparation of a narrative statement “[i]n the event no . . . electronic record of the
evidence or proceedings at a hearing . . . was made[.]” If parents had followed the process set
out in the Rule, the narrative statement as approved by the family court would have been
included in the record on appeal. We urge parties to take appropriate steps to present a complete
record on appeal. While the matter was already pending on appeal at the time that it was
discovered this portion of the hearing was not recorded, parents could have appropriately
requested that the pending appeal be put in abeyance and the case remanded back to the family
court so that parents could proceed with submitting a narrative statement in accordance with the
CR 75.13 process.

                                               -3-
                adjudicated as de facto custodians of the minor child,
                K.H., since they, while having provided support for
                him in a significant way, have not been the sole
                providers of the support and care of the minor child,
                K.H.

             2. The Court does conclude, however, that the
                Respondents, the natural biological parents of the
                minor child, K.H., have waived any superior right to
                custody, by having ceded responsibility to the
                Petitioners, great-grandparents of K.H., for the bulk of
                his care and support including making decisions for
                his schooling and medical needs and who have
                provided significant living arrangements for K.H. and
                provided financial support for him.

Thereafter, the court considered the best interest factors and determined pursuant

to KRS 403.270(2) it was in child’s best interest for there to be joint custody

between Teisha, Johnathon, and the Donathons, and established a timesharing

schedule in which child would spend time with all of them.

             On appeal, parents argue the family court erred in finding they waived

their superior rights to custody of child. Specifically, they argue that the

Donathons never pled waiver and that the family court’s finding of waiver is

clearly erroneous. The Donathons argue that the family court’s finding of waiver

is supported by the evidence and that if evidence is missing from the record, it is

presumed the family court’s decision is supported by the evidence. The Donathons

also argue that parents failed to properly preserve the issues they now raise on

appeal.


                                          -4-
             Before discussing the parties’ arguments, we must first address the

deficiencies in their briefs. As the Donathons argue, parents failed to include a

statement in their argument showing where and in what manner each issue was

preserved for review. CR 76.12(4)(c)(v). “It goes without saying that errors to be

considered for appellate review must be precisely preserved and identified in the

lower court.” Skaggs v. Assad, ex rel. Assad, 712 S.W.2d 947, 950 (Ky. 1986).

The Donathons’ brief, however, is also deficient. Specifically, the Donathons

violated CR 76.12 because their counterstatement of the case is devoid of citations

to the record and impermissibly includes argument. CR 76.12(4)(d)(iii). Also, in

violation of CR 76.12(4)(d)(iv), the Donathons’ argument contains no citations to

the record or to applicable authority. See Koester v. Koester, 569 S.W.3d 412, 414

(Ky.App. 2019) (explaining “[a]ssertions of error devoid of any controlling

authority do not merit relief.”).

             “The decision as to how to proceed in imposing such penalties is a

matter committed to our discretion.” Roberts v. Bucci, 218 S.W.3d 395, 396

(Ky.App. 2007). While the Court could impose sanctions for the parties’ failures

to comply with CR 76.12, because this case involves the custody of a minor child

we elect to look past these failures and to proceed without sanction against either

party. K.M.J. v. Cabinet for Health and Family Services, 503 S.W.3d 193, 196




                                         -5-
(Ky.App. 2016). We do so trusting that counsel will comply with the mandates of

CR 76.12 in future appeals.

             In child custody cases, we review a trial court’s findings of fact for

clear error and its application of law de novo. Burgess v. Chase, 629 S.W.3d 826,

831 (Ky.App. 2021); CR 52.01.

             We first address the Donathons’ argument that parents failed to

preserve their argument that the family court erred by awarding custody based

upon a ground, waiver, that was not pled by the Donathons. Even if we were to

accept their argument as true, unpreserved error may still be reviewed for manifest

injustice. CR 61.02 provides:

             A palpable error which affects the substantial rights of a
             party may be considered by the court on motion for a
             new trial or by an appellate court on appeal, even though
             insufficiently raised or preserved for review, and
             appropriate relief may be granted upon a determination
             that manifest injustice has resulted from the error.

As explained below, we determine under these circumstances that even when

reviewing for manifest injustice, the family court’s order must be reversed.

             Next, we address parents’ argument that the family court erred by

finding they waived their superior parental right to custody of child. “Parents of a

child have a fundamental, basic, and constitutional right to raise, care for, and

control their own children.” Mullins v. Picklesimer, 317 S.W.3d 569, 578 (Ky.

2010). It is “perhaps the oldest of the fundamental liberty interests recognized by

                                          -6-
[the United States Supreme Court].” J.S.B. v. S.R.V., 630 S.W.3d 693, 701 (Ky.

2021) (quoting Troxel v. Granville, 530 U.S. 57, 65, 120 S.Ct. 2054, 2060, 147

L.Ed.2d 49 (2000)).

             When a non-parent does not meet the statutory standard
             of de facto custodian in KRS 403.270, the non-parent
             pursuing custody must prove either of the following two
             exceptions to a parent’s superior right or entitlement to
             custody: (1) that the parent is shown by clear and
             convincing evidence to be an unfit custodian, or (2) that
             the parent has waived his or her superior right to custody
             by clear and convincing evidence.

Picklesimer, 317 S.W.3d at 578 (footnote omitted). See Truman v. Lillard, 404

S.W.3d 863, 868 (Ky.App. 2012). As explained in J.S.B., 630 S.W.3d at 703, the

Picklesimer Court “unequivocally relaxed the previously stringent standard

regarding what may constitute parental waiver. It held, as a matter of first

impression, that waiver can and should apply in certain situations where a child has

not been ‘fully surrendered’ to a nonparent[.]”

             Here, the Donathons claimed they were child’s de facto custodians,

and they sought custody of child only in that capacity. They did not plead that

child’s parents waived their rights to custody of child in whole or in part.

Compare with J.S.B., 630 S.W.3d at 700 (explaining stepfather pled alternative

grounds for custody).

             The family court stated at the beginning of the hearing that the

hearing’s purpose was to determine if the Donathons were de facto custodians of

                                         -7-
child. Despite this, the family court, sua sponte, found on July 31, 2020, that

parents had waived their superior parental rights to custody of child. Nothing in

the record indicates that parents expressly or impliedly consented to trying the

issue of waiver. See generally CR 15.02; Traylor Bros., Inc. v. Pound, 338 S.W.2d

687, 688-89 (Ky. 1960). There is also no evidence in the record that the

Donathons moved to amend their petition to include a claim of waiver. While we

may assume evidence in the unrecorded portion of the hearing supports the family

court’s ruling that the facts established that waiver occurred, we will not assume

that during that time the Donathons requested and were granted the opportunity to

orally amend their pleadings to include waiver as a ground for custody or that

parents consented to this untimely amendment. Indeed, the Donathons do not

contend that anything of this nature took place.

             It is fundamental that a judgment cannot properly adjudicate an issue

that was not pled. See Buskirk v. Joseph, 313 Ky. 773, 779, 233 S.W.2d 524, 527

(1950) (“As there was no issue in the pleadings as to this item, it is manifest the

judgment must be reversed on the cross-appeal. It is elementary that a judgment

cannot properly adjudicate a matter not within the pleadings.”); see also Transit

Authority of River City (TARC) v. Montgomery, 836 S.W.2d 413, 416 (Ky. 1992)

(“the judge should leave to the lawyers the development of the case and be

cautious and circumspect in his participation and conduct”). The family court’s


                                         -8-
finding that the Donathons failed to prove they were de facto custodians meant

they could not prevail on the only claim for relief stated in their petition – their

request to obtain custody of child. The family court should have dismissed the

Donathons’ petition because they lacked standing. See Cherry v. Carroll, 507

S.W.3d 23, 28 (Ky.App. 2016) (holding petitioner who sought custody as a de

facto custodian had no standing to seek custody upon determination he did not

meet requirements for de facto custodian status).

             We conclude the family court committed palpable error in raising, sua

sponte, the issue of waiver to cure the Donathons’ lack of standing to contest

custody and then basing its award of custody on that ground. We further conclude

that such error resulted in manifest injustice because it affected parents’ rights to

custody of their minor child.

             Furthermore, even had the issue of waiver been appropriately before

the family court, we have serious concerns as to whether it received all due

consideration from the family court. It concerns us that the family court failed to

mention the relevant standard required for it to conclude that parents had waived

their rights (in either its oral pronouncement or written order), and instead largely

focused on child’s best interests.

             As explained in Picklesimer, 317 S.W.3d at 578:




                                          -9-
             “The common definition of a legal waiver is that it is a
             voluntary and intentional surrender or relinquishment of
             a known right, or an election to forego an advantage
             which the party at his option might have demanded or
             insisted upon.” Greathouse v. Shreve, 891 S.W.2d 387,
             390 (Ky. 1995) (quoting Barker v. Stearns Coal &
             Lumber Co., 291 Ky. 184, 163 S.W.2d 466, 470 (1942)).
             “Because this is a right with both constitutional and
             statutory underpinnings, proof of waiver must be clear
             and convincing. As such, while no formal or written
             waiver is required, statements and supporting
             circumstances must be equivalent to an express waiver to
             meet the burden of proof.” Vinson v. Sorrell, 136 S.W.3d
             465, 469 (Ky. 2004) (quoting Greathouse, 891 S.W.2d at
             390-91).

In order to find waiver, our Courts have provided relevant but non-exhaustive

factors to be considered. See Penticuff v. Miller, 503 S.W.3d 198, 203 (Ky.App.

2016). Thereafter, elements of waiver require findings that such waiver was

“knowing, voluntary, and intentional” and these elements “must be established by

clear and convincing evidence.” Id. at 205. Only after it is determined that parents

have waived their superior right to custody, should the best interests of the child

standard be applied in determining custody. Greathouse, 891 S.W.2d at 390.

             As was the case in Vinson, 136 S.W.3d at 469, “the best interest of the

child test appears to have been the decisional basis rather than the clear and

convincing evidence standard required in custody disputes between parents and

non-parents.” See Fitch v. Burns, 782 S.W.2d 618, 622 (Ky. 1989) (raising

concerns although the decision was reversed on other grounds that the wrong


                                         -10-
standard may have been applied as the family court failed to specify the standard it

was applying).

             A family court should not blithely undertake to grant custody based

on waiver without a full and complete consideration of the facts under the clear

and convincing standard. As noted in Truman, 404 S.W.3d at 870, “[n]ot every

person who genuinely loves and cares for a child gains custodial rights; waiver

requires significantly more.”

             For the foregoing reasons we reverse the family court’s order and

remand the case with instructions for the family court to dismiss the Donathons’

petition, without prejudice, for lack of standing.



             ALL CONCUR.



 BRIEF FOR APPELLANT:                       BRIEF FOR APPELLEE:

 Ira Scott Kilburn                          W. Jeffrey Scott
 Salt Lick, Kentucky                        Grayson, Kentucky




                                         -11-